Citation Nr: 1621903	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-35 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1970 to July 1973; November 1990 to June 1991; and March 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a February 2009 rating decision by the Department of Veterans Affairs Chicago, Illinois Regional Office (RO), which continued a 20 percent disability rating for the Veteran's lumbar spine disability.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In September 2014, the Veteran appeared and provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran's spouse served as a witness at the hearing.  A transcript of that hearing is associated with the claims file.

The issue on appeal was previously remanded by the Board in December 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's spine disability.  This was accomplished, and the claim was readjudicated in a July 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of service connection for posttraumatic stress disorder (PTSD) was denied in an April 2014 rating decision.  Thereafter, and within one year of the rating decision, additional evidence was received relating to the Veteran's claimed psychiatric disorder.  See VA treatment records received in January and February 2015; see also Veteran's January 2015 new claim to "reopen" PTSD.  In the case of Bond v. Shinseki, 659 F.3d 1362, the Court of Appeals for Veterans Claims (Court) held that when evidence is received within one year of an adverse decision, the RO must make a determination as to whether the evidence constitutes "new and material evidence" sufficient to prevent finality from attaching to the prior decision, per 38 C.F.R. § 3.156(b).  As the issue of whether new and material evidence has been submitted sufficient to prevent finality from attaching to the April 2014 rating decision, and if so, whether the service connection for PTSD is warranted, has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2015).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in December 2008 that informed him of the requirements needed to establish increased ratings for his lumbar spine disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements, to include the September 2014 Board hearing transcript.

During the September 2014 Board hearing, the Veteran indicated that he was submitting a private medical examination dated in 2010 regarding his lumbar spine disability.  See Id at pg. 7.  To date, the Veteran has not provided VA with any private medical examination, nor has he identified its location.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran had ample opportunity to at least identify where this record is located, including after VCAA notice was sent informing him that he should submit any provide records or allow VA to attempt to obtain them on his behalf.

The Veteran has been afforded an adequate examination regarding his lumbar spine disability.  VA provided the Veteran with examinations in December 2008 and March 2015.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Rating Analysis for Lumbar Spine Disability

The Veteran's spine disability has been appropriately rated under Diagnostic Code 5242 (degenerative arthritis of the spine).  This diagnostic code is to be rated under the following general rating formula for diseases and injuries of the spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.
The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the service-connected lumbar spine disability for the entire rating period on appeal.

The evidence includes a December 2008 VA spine examination.  During the evaluation, the Veteran reported that he had low back discomfort beginning during Desert Storm.  He stated that he was employed in a janitorial capacity.  The Veteran also reported having some lower back pain extending into the buttocks area, but
no true radiculopathy was elicited.  Upon physical examination, the lumbosacral spine revealed normal curvature.  There was subjective tenderness to palpation, but no evidence of spasm.  The Veteran was able to stand on toes and heels without difficulty.  He was also able to squat without difficulty.  The Veteran was
unable to touch his toes and indicated that that he experienced pain in the low
back when he attempted to do that.  Range of motion of the thoracolumbar
spine revealed forward flexion from 0 to 80 degrees with pain at 80 degrees and
extension from 0 to 25 degrees with pain at 25 degrees.  Right and left lateral
flexion was from 0 to 30 degrees without painful limitation.  Right and left
lateral rotation was from 0 to 40 degrees without painful limitation. Straight leg raising was equal bilaterally with complaints of discomfort.  No atrophy of the musculature of the lower extremities was seen.  Deep tendon reflexes were equal bilaterally.  There were no pathological reflexes present.  The Veteran also denied any bladder or bowel symptomatology.  The examiner indicated that there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  No assisted devices were in place.  There were also no incapacitating episodes or radiation of pain and no neurological findings or affect on the usual daily activities.
In the most recent March 2015 VA examination, the Veteran stated that his back pain had slowly gotten worse over the past several years.  He reported shooting pain down the side of left leg.  He also reported flare-ups once a week and stated that his back "tightens up."  Range of motion of the thoracolumbar spine revealed forward flexion from 0 to 50 degrees with pain.  Extension from 0 to 30 degrees.  Right and left lateral flexion was from 0 to 30 degrees.  Right and left lateral rotation was from 0 to 15 degrees.  The examiner indicated that the Veteran had to kneel down at work to clean toilets due to lack of flexion in the spine.  The Veteran was also noted to be able to perform repetitive use testing, but there was no additional loss of function or range of motion.  The Veteran was noted to have guarding or muscle spasm of the spine, which did not result in an abnormal gait or abnormal spinal contour.  Muscle strength was normal and there was no muscle atrophy.  The Veteran was also noted to have left lower extremity radiculopathy of "mild" severity; however, none was noted on the right.  The examiner further noted that the Veteran did not have intervertebrale disc syndrome.  

The Board notes the record includes VA treatment records spanning the entire appeals period.  However, while these records show the Veteran's continued complaints of pain and treatment for his lumbar spine disability, they do not contain any objective range of motion findings sufficient to assign higher ratings at any point during the appeal. For example, in a January 2015 VA neurosurgery consult note, the Veteran stated that his back pain had been slowly worsening over approximately the past 10 years.  Pain was primarily on the left side with radiation 
laterally to the knee and foot.  He stated that the pain was of dull quality, originating in the hip.  The pain was primarily present when he was sitting and resolved when he is laying supine or while ambulating.  He noted that the pain would often be severe in the morning, but improved when he began to get up and walk around.  The Veteran denied any numbness or tingling down the bilateral lower extremities.  He also denied any pain in his right lower extremity.  The Veteran indicated that he did not have any difficulty with bladder or bowel function and was only taking ibuprofen for his pain. 

The January 2015 VA physician indicated that the Veteran's symptoms appeared to be most consistent with musculoskeletal back pain, but possibly a left L5 radiculopathy.  Although the Veteran's MRI findings were noted to warrant potential surgical intervention, the Veteran stated that his pain, at this point in time, was not significant enough that he would like to pursue a surgical intervention.  The Veteran was recommend for a referral to physical t as well as the possibility of local injections and additional medications to trial for the Veteran's symptoms.  

After a review of all the evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the entire increased rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The VA examinations of record reflect, at worst, flexion to 50 degrees.  Following repetitive motion testing, flexion was not additionally decreased.  None of the VA examinations showed unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.  For these reasons, the Board finds that the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less or objective findings of ankylosis of the thoracolumbar spine. 

The Board further finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. During the December 2008 VA examination, the examiner indicated that there were no incapacitating episodes.  Further, during the March 2015 VA examination, the examiner noted that the Veteran did not have IVDS.  

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted as the evidence does not more demonstrate incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.
In addition, the medical evidence shows that the service-connected lumbar spine disability has resulted in a neurologic disability, specifically, left lower extremity radiculopathy.  The March 2015 VA examination report noted that the Veteran had loss of sensation in the left lower extremity; the diagnosis included radiculopathy of the left lower extremity of "mild" severity.

That notwithstanding, the Veteran has already been granted a 10 percent rating for left leg radiculopathy associated with the lumbar spine disability and the rating assigned for that disability is not currently on appeal.  See July 2015 rating decision.  As such, consideration of a separate evaluation for neurological disability is not necessary.  Moreover, the evidence does not show that the Veteran has radiculopathy of the right lower extremity or "moderate" left lower extremity radiculopathy.  See March 2015 VA examination report (noting that radiculopathy of the left lower extremity with nerve root involvement at L4-S3 was of "mild" severity).  Accordingly, a separate or higher rating for a neurologic disability is not warranted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, as well as neurological symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The Veteran has also been granted a separate rating for his left lower extremity radiculopathy.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. 
§ 4.20; see also Schafrath, 1 Vet App. at 595. 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology. 

Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran is currently employed.  As such, the issue of TDIU is not raised by the record.


ORDER

An increased rating in excess of 20 percent for the service-connected lumbar spine disability is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


